IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 August 24, 2009
                                No. 08-40427
                              Summary Calendar              Charles R. Fulbruge III
                                                                    Clerk

WAYNE ERNEST BARKER
                                           Plaintiff-Appellant

v.

ANN SWEETEN; NURSE PRACTITIONER FUENTES; JULIE SWEETEN

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:05-CV-87


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.


PER CURIAM:*
      Wayne Ernest Barker, Texas prisoner # 900987, appeals the district
court’s dismissal of his pro se and in forma pauperis civil rights complaint
pursuant to 42 U.S.C. § 1997e for failure to exhaust administrative remedies.
Barker also requests permission to file a supplemental appellate brief. The
motion to file a supplemental brief is denied.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40427

      Barker admittedly made no attempt to pursue prison administrative
remedies, but he argues that the dismissal of his complaint was error because
the Texas Department of Criminal Justice grievance procedures were not
available to him. He contends that he should be excused from the § 1997e
exhaustion requirement due to his physical and mental problems, and he argues
that the district court’s dismissal of his complaint violates F ED. R. A PP. P. 28.
We find no error in the district court’s dismissal of the complaint. See Woodford
v. Ngo, 548 U.S. 81, 88-89 (2006); Booth v. Churner, 532 U.S. 731, 739-41 & n.6
(2001).
      MOTION TO FILE SUPPLEMENTAL BRIEF DENIED; AFFIRMED.




                                        2